DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jennings et al (US 2009/0239065 A1).
Regarding claim 7, the limitation “for coating stainless steel is considered intended use and is not afforded patentable weight”. Jennings discloses a protective glass coating for metals [0006] such as stainless steel [0026] and teaches the coating comprises a cured aqueous silicate solution [0007].  Jennings teaches the silicate solution comprises an aqueous solution of alkali metal silicate compounds that optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt. % [0038].  Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and thus teaches the silicate solution contains a mixture of sodium and other alkali metal cations such as lithium wherein the ratio of Na:Li metal ions can range from 1:9 to 9:1 [0039].  Jennings teaches water (solvent) amounts (as the remainder) are provided to achieve stability of the solution and teaches an example with sodium silicate, lithium silicate and borax (sodium tetraborate) in water [0067].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 2009/0239065 A1).
Regarding claims 8 and 9, Jennings teaches all of the limitations of claim 7.
Jennings does not explicitly teach an example wherein the composition includes sodium silicate at 20-40 wt.% and lithium silicate at 10 to 30 wt.%.
However Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and further teaches the solution 
Given this ratio of Na:Li and the percentage of sodium tetraborate at up to about 5 wt.%, the resulting range of wt. % of sodium silicate in the solution would overlap the claimed range of sodium silicate and lithium silicate and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium silicate and a corresponding balancing wt.% of lithium silicate overlapping the claimed range and to optimize the percent of sodium silicate to provide the desired haze level and crack prevention characteristics for the coating because the amount of sodium silicate is recognized as a result effective variable that provides a balance of haze and crack prevention characteristics. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the percentage of sodium silicate is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable and thus the wt. % of lithium silicate can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the percentage of sodium silicate and lithium silicate to yield an expected result.
Regarding claim 10
Jennings does not explicitly teach the wt. % of sodium tetraborate at 2 wt. % or less and greater than 0 wt. %.
However, Jennings teaches the silicate solution comprises an aqueous solution of alkali metal silicate compounds that optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt.% [0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium tetraborate overlapping the instant claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 12, Jennings teaches all of the limitations of claim 7.
Jennings does not explicitly teach an example wherein the composition includes sodium silicate at 20-40 wt.% and lithium silicate at 10 to 30 wt.% and the wt. % of sodium tetraborate at 2 wt. % or less and greater than 0 wt. %.
However Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and further teaches the solution contains a mixture of sodium and lithium cations with a ratio of Na:Li metal ions ranging from 1:9 to 9:1 [0039] and optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt.% [0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium tetraborate overlapping the instant claimed range and given the ratio of Na:Li and the  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the percentage of sodium silicate is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable and thus the wt. % of lithium silicate can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the percentage of sodium silicate and lithium silicate to yield an expected result.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 2009/0239065 A1) in view of Koerner et al (US 2,238,472).
Regarding claim 11
Jennings does not teach the water solvent includes distilled water.
However, Koerner teaches that when dealing with aqueous solutions of sodium silicate it is very important that the water be free from mineral content which even in very small quantities can affect the color of a coating and therefore it is highly advantageous to use distilled water in such solutions (col 2 lines 29-38). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use distilled water as the water in the solution of Jennings to avoid discoloring the coating.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 2009/0239065 A1) in view of Conner (US 3,208,874).
Regarding claim 1, Jennings discloses a protective glass coating for metals [0006] such as stainless steel [0026] that provides a transparent coating which allows the metal surface to show through and does not affect the inherent photometric characteristics of the underlying metal (page 5, col.1 lines 50-53) and teaches the coating comprises a cured aqueous silicate solution [0007].  Jennings teaches the silicate solution comprises an aqueous solution of alkali metal silicate compounds that optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt.% [0038].  Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and thus teaches the silicate solution contains a mixture of sodium and other alkali metal cations such as lithium wherein the ratio of Na:Li metal ions can range from 1:9 to 9:1 [0039].  Jennings teaches water (solvent) amounts (as the remainder) are provided to achieve stability of 
Jennings does not teach the stainless steel forming an external appearance of a cooking appliance.
However Conner teaches it is advantageous to coat stainless steel appliances with alkali-metal silicate coatings to provide protective coatings that will not detract from the luster of the stainless steel (col 2 line 58 – col 3 line 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coating such as the coating taught by Jennings on an appliance such as taught by Conner to provide a coating which allows the metal surface to show through and does not affect the inherent photometric characteristics of the underlying metal. 

Regarding claims 2 and 3, Jennings in view of Conner teaches all of the limitations of claim 1.
Jennings does not explicitly teach an example wherein the coating composition includes sodium silicate at 20-40 wt.% and lithium silicate at 10 to 30 wt.%.
However Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and further teaches the solution contains a mixture of sodium and lithium cations with a ratio of Na:Li metal ions ranging from 1:9 to 9:1 [0039] and Conner requires coatings that will not detract from the luster of the stainless steel (col 2 lines 69-71).
Given this ratio of Na:Li and the percentage of sodium tetraborate at up to about 5 wt.%, the resulting range of wt. % of sodium silicate in the solution would overlap the claimed range of sodium silicate and lithium silicate and it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium silicate and a corresponding balancing wt.% of lithium silicate overlapping the claimed range and to optimize the percent of sodium silicate to provide the desired haze level and crack prevention characteristics so that the coating will not detract from the luster of the stainless steel because the amount of sodium silicate is recognized as a result effective variable that provides a balance of haze and crack prevention characteristics. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the percentage of sodium silicate is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable and thus the wt. % of lithium silicate can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the percentage of sodium silicate and lithium silicate to yield an expected result.
Regarding claim 4, Jennings teaches all of the limitations of claim 1.
Jennings does not explicitly teach the wt. % of sodium tetraborate at 2 wt. % or less and greater than 0 wt. %.
However, Jennings teaches the silicate solution comprises an aqueous solution of alkali metal silicate compounds that optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt.% [0038].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium tetraborate overlapping the instant claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 6, Jennings teaches all of the limitations of claim 1.
Jennings does not explicitly teach an example wherein the composition includes sodium silicate at 20-40 wt. % and lithium silicate at 10 to 30 wt. % and the wt. % of sodium tetraborate at 2 wt. % or less and greater than 0 wt. %.
However Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and further teaches the solution contains a mixture of sodium and lithium cations with a ratio of Na:Li metal ions ranging from 1:9 to 9:1 [0039] and optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt.% [0038] and Conner requires coatings that will not detract from the luster of the stainless steel (col 2 lines 69-71).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium tetraborate overlapping the instant claimed range and given the ratio of Na:Li and the percentage of sodium tetraborate at up to about 5 wt.%, the resulting range of wt. % of  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the percentage of sodium silicate is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable and thus the wt. % of lithium silicate can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the percentage of sodium silicate and lithium silicate to yield an expected result.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 2009/0239065 A1) in view of Conner and further in view of Koerner et al (US 2,238,472).
Regarding claim 5, Jennings in view of Conner teaches all of the limitations of claim 1 as set forth above.
Jennings does not teach the water solvent in the coating includes distilled water.
However, Koerner teaches that when dealing with aqueous solutions of sodium silicate it is very important that the water be free from mineral content which even in very small quantities can affect the color of a coating and therefore it is highly advantageous to use distilled water in such solutions (col 2 lines 29-38). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use distilled water as the water in the solution of Jennings to avoid discoloring the coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/E.D.I./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784